ACHESON, Circuit Judge
(concurring in part, but dissenting in part). I concur in the view that as to the five suites of bedroom furniture the plaintiff below was not entitled to recover. Having taken away the defendant’s five suites of bedroom furniture, and substituted therefor five other bedroom suites of her own, Miss Wilson (the plaintiff) is to be held to have sanctioned the use by Hoffman (the defendant) of the substituted suites of furniture until she returned his suites, or at least offered to return them. Not having done this, the plaintiff was in no position to demand possession of the bedroom suites. Therefore quoad hoc a defense was shown. But I am not able to see by what rule of law or upon what just principle the defendant could retain the other separate and distinct personal property belonging to the plaintiff against her demand merely because of her action in respect to the bedroom fur*696niture. Except that the five bedroom suites of furniture and the plaintiff’s other goods were upon the Hawthorn Inn premises, there was no connection whatever between the two sets of chattels. They differed in kind, use, particular location, and value. The case cited by my learned associates to sustain their conclusion (Kimball v. Cunningham, 4 Mass. 502, 3 Am. Dec. 230) arose out of a contract for the exchange of chattels. There the plaintiff’s action rested upon his right to rescind the contract for fraud. He failed in his action because he had retained part of the consideration he had received in the exchange. The court held that, if he elected to rescind, he must disaffirm the whole contract, returning the entire consideration he had received. I submit that the principle of the case is not applicable here, and that nothing the court there said is pertinent to the facts of the present case.
I am for reversing the judgment of the court below not only upon the assignment respecting the bedroom suites, but also upon other assignments touching the admission of evidence and the instructions as to what constituted conversion, but I would reverse, with the award of a venire facias de novo.